Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 1 of 13 Page ID #:1038




 1    Reed R. Kathrein (139304)
      Lucas E. Gilmore (250893)
 2    HAGENS BERMAN SOBOL SHAPIRO LLP
 3    715 Hearst Avenue, Suite 202
      Berkeley, CA 94710
 4    Telephone: (510) 725-3000
      Facsimile: (510) 725-3001
 5    reed@hbsslaw.com
 6    lucasg@hbsslaw.com

 7    Attorneys for [Proposed] Lead Plaintiff
      Jose Santacruz
 8
      [Additional counsel on signature page]
 9

10                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
11

12    SAMUEL BLAKE, Individually and             No. 2:21-cv-02873-FMO-JPR
      on Behalf of All Others Similarly
13
      Situated,                                  CLASS ACTION
14
                                    Plaintiff,   REPLY MEMORANDUM OF POINTS
15
                                                 AND AUTHORITIES IN FURTHER
16             v.                                SUPPORT OF MOTION FOR
17
                                                 CONSOLIDATION OF RELATED
      CANOO INC., TONY AQUILA,                   ACTIONS, APPOINTMENT OF JOSE
18    ULRICH KRANZ, and PAUL                     SANTACRUZ AS LEAD PLAINTIFF,
19
      BALCIUNAS                                  AND APPROVAL OF SELECTION OF
                                                 LEAD COUNSEL
20                                Defendants.    Date:      July 1, 2021
21                                               Time:      10:00 a.m.
                                                 Courtroom: 6D, 6th Floor
22
                                                 Judge:     Hon. Fernando M.
23                                                          Olguin
24

25
      [Caption continued on the next page.]
26

27

28

      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 2 of 13 Page ID #:1039




 1    JUSTIN KOJAK, Individually and On           No. 2:21-cv-02879-DSF-PVC
 2    Behalf of All Others Similarly Situated,
                                                  CLASS ACTION
 3                                   Plaintiff,
 4
               v.
 5

 6    CANOO INC. f/k/a HENNESSY
      CAPITAL ACQUISITION CORP. IV,
 7    ULRICH KRANZ, TONY AQUILA,
 8    DANIEL J. HENNESSY, NICHOLAS
      A. PETRUSKA, BRADLEY BELL,
 9    PETER SHEA, RICHARD BURNS,
10    JAMES F. O’NEIL III, JUAN
      CARLOS MAS, GRETCHEN W.
11    MCCLAIN, and GREG ETHRIDGE,
12
                                  Defendants.
13

14    JEFF TYLER, Individually and on             No. 2:21-cv-03080-FMO-JPR
      Behalf of All Others Similarly Situated,
15                                                CLASS ACTION
16                                   Plaintiff,
17             v.
18
      CANOO INC., TONY AQUILA,
19    ULRICH KRANZ, and PAUL
20    BALCIUNAS,
21                                Defendants.
22

23

24

25

26

27

28

      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 3 of 13 Page ID #:1040




 1             Movant Jose Santacruz (“Movant”) submits this reply in response to the three
 2
      competing motions of movants Messrs. Shaulov, Paljevic, and Baber in the above-
 3

 4
      captioned actions for appointment as lead plaintiff under the Private Securities

 5    Litigation Reform Act of 1995 (“PSLRA”). 1 All other movants have filed notices of
 6
      non-opposition stating that they do not have the largest financial interest in the relief
 7

 8    sought. See ECF Nos. 53, 54, 55 and 61.

 9             As explained in Movant’s opening (ECF No. 44) and opposition brief (ECF No.
10
      59), he is the movant “most capable of adequately representing the interests of the class
11

12    members . . . .” 15 U.S.C. § 78u-4(a)(3)(B)(i)). Movant has the largest financial interest

13    in this case after Messrs. Shaulov and Paljevic. But unlike Messrs. Shaulov and Paljevic,
14
      Movant has made a prima facie showing of his adequacy and typicality. Movant also
15

16    demonstrates, through a detailed declaration, not only his background which makes him

17    suitable (he is a Business Manager with a Computer Science degree and has over 5 years
18
      of experience managing his own investments) but that he actually understands his
19
20    responsibilities as a Lead Plaintiff, and is “motivated to litigate vigorously, efficiently,

21    and to the best of [his] ability to maximize the potential recovery for [him]self and the
22
      Class [he] seek[s] to represent. ECF No. 46, Ex. D.
23

24

25

26

27       The defined terms in Movant’s opening brief (ECF No. 44) and opposition brief
          1

      (ECF No. 59) shall have the same meaning herein.
28
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 1
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 4 of 13 Page ID #:1041




 1             Mr. Shaulov on the other hand, who claims to have suffered the largest loss, has
 2
      not met the adequacy requirements of Rule 23.
 3

 4
               Mr. Shaulov submitted a false and defective certification, and in his moving

 5    papers, he failed to provide the Court with any of the most basic information about
 6
      himself needed for the Court to make its determination. He did not provide his age,
 7

 8    educational background, profession, or anything suggesting he is capable of leading a

 9    complex securities class action. There is not even any evidence he has ever talked to an
10
      attorney and understands that he is leading, as opposed to just joining an action.
11

12             Worse yet, after the filing of one of the oppositions, Mr. Shaulov’s counsel rushed

13    to put together the most basic declaration that provides no evidence that he even knows
14
      he is moving to be a lead plaintiff or what a lead plaintiff does. He does not state he has
15

16    any degrees (only that he has an “academic background . . . in business and

17    entrepreneurship” – words anyone could use – and that he is the CEO of some unnamed
18
      “cybersecurity and software company” – words that would describe any hacker.
19
20             His opaqueness above, and the fact that he resides in Cyprus, makes matters

21    worse. In December 2019, The Council of Europe, Committee of Experts on the
22
      Evaluation of Anti-Money Laundering Measures and the Financing of Terrorism
23

24    (Moneyval)2 issued its Fifth Round Mutual Evaluation Report on Cyrus entitled, “Anti-
25
          2
26
          Moneyval is a permanent monitoring body of the Council of Europe entrusted
      with the task of assessing compliance with the principal international standards to
27    counter money laundering and the financing of terrorism and the effectiveness of their
28
      implementation, as well as with the task of making recommendations to national
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 2
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 5 of 13 Page ID #:1042




 1    money laundering and counter-terrorist financing measures.”3 In that report, Moneyval
 2
      finds that Cyprus:
 3

 4
                        As an international financial centre (IFC), Cyprus is primarily
                        exposed to external money laundering (ML) threats as non-
 5
                        residents may seek to transfer criminal proceeds to or through
                        Cyprus, particularly through the Cypriot banking system or
 6
                        may seek to use trust and company service providers, known
                        in Cyprus as administrative service providers (ASPs), to
                        facilitate their aims. The Cyprus Investment Programme
 7                      (CIP) is inherently vulnerable to abuse for ML purposes, as is
                        real estate, both in general and as the apparent preferred
 8                      investment to acquire citizenship. Although the terrorism
                        threat is considered to be low in Cyprus, the authorities rate
 9                      terrorist financing (TF).
10             The report further concludes that there are major shortcomings which hinder the
11
      effectiveness of the Cypriot anti-money laundering and the and countering the financing
12

13    of terrorism regime, including “competent authorities are not yet sufficiently pursuing
14
      money laundering from criminal proceeds generated outside of Cyprus” and “Cyprus
15
      has not conducted a formal assessment of risks posed by legal persons, despite having
16

17    a developed company formation and administration business. This has reduced the
18
      authorities’ ability to implement more targeted mitigating measures to ensure the
19
      transparency of legal persons.” Had Mr. Shaulov been more transparent as to who he is
20

21

22

23    authorities in respect of necessary improvements to their systems. MONEYVAL in
24    brief, COUNCIL OF EUROPE (last visited June 17, 2021),
      https://www.coe.int/en/web/moneyval/moneyval-brief.
25
          3
           Anti-money laundering and counter-terrorist financing measures, Cyprus: Fifth
26    Round Mutual Evaluation Report, COUNCIL OF EUROPE (Dec. 2019),
27    https://rm.coe.int/anti-money-laundering-and-counter-terrorist-financing-measures-
      cyprus-/16809c3c47.
28
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 3
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 6 of 13 Page ID #:1043




 1    and what he does, our position on his adequacy may have been different. But as is, even
 2
      his claim that he have never been convicted of a crime is impossible to verify.
 3

 4
               Finally, although Mr. Shaulov claimed to be providing the Court with a

 5    “supplemental declaration” with “additional information about himself, including his
 6
      educational and professional backgrounds and his investment experience,” (ECF No.
 7

 8    57, p. 4) he cavalierly did so days later – just yesterday (ECF No. 60). Even then courts

 9    routinely reject new background information and new declarations provided for the first
10
      time in a response.4 Moreover, additional declaration still fails to show Mr. Shaulov’s
11

12    adequacy. The declaration barely provides any more information than was previously

13    submitted. For instance, it conclusively states that Mr. Shaulov “understand[s] the
14
      requirements and duties imposed by the PSLRA,” but does not note any of the actual
15

16    duties he would have to undertake as a lead plaintiff (ECF No. 62-1, ¶ 1). 5

17

18
          4
           See Miller v. Dyadic Int’l, Inc., 2008 WL 2465286, at *5 (S.D. Fla. Apr. 18,
19    2008) (“[T]o allow supplementation after the expiration of the sixty (60) day period
20    would be inconsistent with both the language and purposes of the PSLRA.”);
      Steamfitters Loc. 449 Pension Fund v. Cent. Eur. Distribution Corp., 2012 WL
21    3638629, at *13 (D.N.J. Aug. 22, 2012), (finding that because a movant is subject to
22    unique defenses regarding an untimely filing and lack of a valid certification, “their
      appointment would not be in the class’ best interest; the Court must look to the other
23    movant.”); Perez v. Hexo Corp., 2020 U.S. Dist. LEXIS 32381, at *7 (S.D.N.Y. Feb.
24    25, 2020) (rejecting movant with largest financial interest, despite supplemental
      information in responding briefs, due to movant’s “failure to provide any information
25    regarding his experience in his preliminary motion.”).
26        5
          That Mr. Shaulov also seeks to have two sets of attorneys appointed as co-lead
27    counsel– without any justification like the complexity of the case – further suggests he
      does not understand his responsibilities or is simply controlled by counsel here.
28
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 4
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 7 of 13 Page ID #:1044




 1             Mr. Paljevic, who claims to have suffered the next largest loss ($364,680
 2
      compared to Movant’s $271,460.13) of the remaining movants, has also demonstrated
 3

 4
      that he is both atypical and inadequate under Rule 23.

 5             Unlike typical members of the Class, Mr. Paljevic made over 1,800 trades during
 6
      the class period, often buying and selling the same shares in hundreds of trades on the
 7

 8    same day (ECF No. 27-3). For example, for December 22, 2020, Mr. Paljevic lists six

 9    pages of about 45 buys and sales per page or about 270 trades in one day (ECF No. 27-
10
      3, pp. 5-11). So too, for February 4, 2021, Mr. Paljevic lists 12 pages of buys and sales
11

12    or about 540 trades in one day (ECF No. 27-1, pp. 32-44). These patterns suggest that

13    Mr. Paljevic is a day trader who traded based on technical indicators rather than
14
      statements by the Company or analyst reports, and he is therefore subject to unique
15

16    defenses making him atypical.6 If so, Defendants would likely knock him out as a class

17    representative at the class certification stage, making it necessary to find a new lead
18
      plaintiff. Compare Hurst v. Enphase Energy, 2020 U.S. Dist. LEXIS 223696, at *8
19
20    (N.D. Cal. Nov. 30, 2020) (extensive discussion of most recent Ninth Circuit cases and

21    finding day-traders suffer from unique defenses).
22
               Mr. Paljevic’s adequacy is also lacking as he provided very little information
23

24    about himself, and no employment other than calling himself “a professional investor.”
25

26        See also Movant’s Opposition at 9-10. [ECF No. 59]. See also e.g., Tsirekidze v.
          6

27    Syntax-Brillian Corp., 2008 U.S. Dist. LEXIS 118562, at *18 (D. Ariz. Apr. 4, 2008)
      (denying motion of lead plaintiff movant with “unusually active” trades).
28
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 5
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 8 of 13 Page ID #:1045




 1    Mr. Paljevic does not provide a declaration or any information to suggest that he
 2
      understands what a lead plaintiff is or its duties. And there is nothing to indicate he ever
 3

 4
      talked to an attorney, or believes he is doing anything other than joining the action. An

 5    investigation by Mr. Santacruz’s counsel further indicates that he is 24 years old and
 6
      confirms no verifiable employment. As such, Mr. Paljevic has not demonstrated his
 7

 8    adequacy.

 9             Finally, Mr. Baber, claims he should be considered next above Movant. Mr.
10
      Baber, however, lists claimed losses of $215,339.97 (or about $56,120 less than
11

12    Movant’s losses of $271,460.13) (ECF No. 25-3) and does not submit any declaration

13    showing that he understands his duties as a lead plaintiff or that he is even moving to be
14
      a lead plaintiff, claims that he should be considered next in line – and not Movant.
15

16    Rather, to get to his claim that he has larger losses, Mr. Baber switches damage

17    calculation methodologies from his original calculation and then misapplies his new
18
      methodology to Movant’s trades to artificially lower Movant’s losses. Mr. Baber’s
19
20    methodology is not what he claims it is, and is completely untethered to economic or

21    accounting reality.
22
               First, Mr. Baber did not claim in his moving papers that any particular
23

24    methodology should be used. Both calculations submitted by Mr. Baber and Movant,
25

26

27

28
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 6
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 9 of 13 Page ID #:1046




 1    were net calculations.7 The losses are simply the difference between the price paid for
 2
      shares bought in the Class Period and sold during the Class Period, or if held at the end
 3

 4
      of the Class Period, the price at which it was later sold limited to the 90-day look-back

 5    provisions of the PSLRA. 8 On this basis there is no disagreement that Mr. Baber’s losses
 6
      of $215,339.97 are $56,120.16 less than Movant’s. Based on the same methodology,
 7

 8    Movant has the larger financial interest.

 9             Rather, Mr. Baber now argues, for the first time, that a LIFO (Last In, First Out)
10
      analysis (accepted by some courts when an investor with class period prior holdings
11

12    generally sells more shares in a class period than it purchased) is required. 9 But what

13    he trying to accomplish is not required and the method he applies is not LIFO.
14
               First, the application of LIFO loss calculations are only necessary when a movant
15

16    enters the class period holding shares purchased prior to the Class Period and one needs

17    to account for the gains and losses from those sales during the Class Period.10 Movant
18

19
20        No other movant has contested Movant’s loss calculations. See ECF No. 57, p. 2
          7

      (Mr. Shaulov’s loss chart); ECF No. 56, p. 7 (Mr. Paljevic’s loss chart).
21
          8
           Compare In re Fastly Sec. Litig., 2021 U.S. Dist. LEXIS 25739, at *12 (N.D. Cal.
22
      Feb. 10, 2021) (rejecting LIFO and applying calculation off of retained shares and
23    gains and losses from shares sold during the class period). This is a net calculation.
24
          9
           See Id. (where movant “failed to propose a particular metric or method to
      determine his financial interest” court rejected argument that competing movant
25    “failed to accurately calculate his losses under the LIFO method”).
26        10
           See Catherine J. Galley et al., Limiting Rule 10b-5 Damages Claims,
27    CORNERSTONE RESEARCH (2014), pp. 5, 13-15, filed concurrently herewith as Ex. A to
      the Declaration of Reed Kathrein (“Kathrein Decl.”).
28
      REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
      SELECTION OF COUNSEL - 7
      Case No.: 2:21-cv-02873-FMO-JPR
      011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 10 of 13 Page ID #:1047




  1    did not have any pre-class period holdings and therefore none were sold during the Class
  2
       Period. Worse, even if LIFO were to be applied to intra-class period trades (and they
  3

  4
       are not), Mr. Baber’s loss calculations are not a correct application of LIFO.

  5             On a LIFO share accounting basis, each sale must be matched with the most
  6
       recent purchase prior to that sale. If done correctly, all of Movant’s Nov. 20, 2020 and
  7

  8    Nov. 24, 2020 purchases (a total of 40,000 shares) would be sold on Nov. 23, 2020 and

  9    Nov. 27, 2020 (a total of 40,000 shares). But under Mr. Baber’s novel analysis, there
 10
       are 10,000 shares being sold on Nov. 23 2020, which are being matched with purchases
 11

 12    that didn’t even occur until Nov. 24, 2020 at the earliest.

 13             What Mr. Baber is trying to do is find the shares for which Movant paid the lowest
 14
       price, and exclude all others. This is wonderfully creative, but wrong.
 15

 16             At this point in the litigation, picking and choosing shares to keep in or exclude

 17    (all within the Class Period) to value retained shares at the end, makes no economic
 18
       sense and is grounded in speculation. Likely, in this case, the fraud grew over time
 19
 20    during the class period and the shares purchased latter in the class period were damaged

 21    more than those purchased earlier. Indeed the operative complaint alleges fraudulent
 22
       statements on Nov. 27, 2020, Dec. 4, 2020, Dec. 21, 2020, and Jan. 13, 2021, where
 23

 24    with each statement one would expect the fraud to grow along with the inflation
 25    premium. Kojak ECF. No. 1 ¶¶ 29-33. Under Mr. Baber’s novel approach, Movant could
 26
       only recover for shares he purchased before those fraudulent statements (at a lower
 27

 28
       REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
       SELECTION OF COUNSEL - 8
       Case No.: 2:21-cv-02873-FMO-JPR
       011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 11 of 13 Page ID #:1048




  1    price) and would be prohibited from recovering for losses on the shares he bought after
  2
       each of those allegedly fraudulent announcements, with his purchases on Nov. 30, 2020,
  3

  4
       Dec. 10, 2020, Jan. 8, 2021, and Jan. 13, 2021. Mr. Baber offers no explanation why

  5    that should be done here.
  6
                More importantly, under the proper application of LIFO, Movant’s losses are still
  7

  8    greater than Mr. Baber’s. Movant hired an outside consultant to run a LIFO analysis on

  9    his trades and the result of a proper LIFO calculation reduces Movant’s losses only
 10
       about $5,000, from $271,460.13 to $266,072.39.11 This is still well above Mr. Baber’s
 11

 12    $215,339.97 (or $50,732.42 less than Movant’s losses).

 13             But the Court need not even reach the issue of Mr. Baber’s exotic loss
 14
       calculations. Like Messrs. Shaulov and Paljevic, Mr. Baber does not submit any
 15

 16    evidence that he knows what his duties are, that he actually talked to any attorney, or

 17    that he knows that he is even moving to be a lead plaintiff and what that entails. Unlike
 18
       Movant, and like Messrs. Shaulov and Paljevic, Mr. Baber did not file any declaration
 19
 20    to demonstrate that he knows he is seeking to lead this litigation, that he is motivated to

 21    perform his duties, or that he used any consideration in choosing the attorney to lead the
 22
       case. Accordingly, Mr. Baber has failed to demonstrate his adequacy. 12
 23

 24
            See Third party consultant’s Last-In First-Out (“LIFO”) Share Accounting Gain
           11
 25    (Loss) Analysis filed concurrently herewith as Ex. B. to Kathrein Decl.
 26        12
            See Thompson v. Shaw Grp., Inc., 2004 U.S. Dist. LEXIS 25641, at *15 (E.D.
 27    La. Dec. 13, 2004) (declining to “choose definitively among [loss] methodologies”
       when competing movant may be eliminated on alternative grounds).
 28
       REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
       SELECTION OF COUNSEL - 9
       Case No.: 2:21-cv-02873-FMO-JPR
       011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 12 of 13 Page ID #:1049




  1             In conclusion, Movant does not suffer from any of the deficiencies that affect
  2
       Messrs. Shaulov and Paljevic, and no evidence exists to rebut the presumption that
  3

  4
       Movant now stands as the most adequate plaintiff. And unlike Messrs. Shaulov and

  5    Paljevic, Movant fully apprised the Court of his background, experience, his discussions
  6
       with counsel, and his understanding of his role as a lead plaintiff in a timely manner.
  7

  8    ECF No. 46, Ex. D.

  9             For all of the foregoing reasons, and for the reasons set forth in his opening and
 10
       opposition briefs, Movant respectfully requests that the Court grant his motion for
 11

 12    consolidation and appointment of lead plaintiff and lead counsel, and deny all

 13    competing motions.
 14
                                                Respectfully submitted,
 15

 16    DATED: June 17, 2021                     HAGENS BERMAN SOBOL SHAPIRO LLP

 17                                             s/ Danielle Smith
 18                                                   DANIELLE SMITH

 19                                             Reed R. Kathrein (139304)
 20                                             Lucas E. Gilmore (250893)
                                                Danielle Smith (291237)
 21                                             Wesley A. Wong (314652)
 22                                             715 Hearst Avenue, Suite 202
                                                Berkeley, CA 94710
 23                                             Telephone: (510) 725-3000
 24                                             Facsimile: (510) 725-3001
                                                reed@hbsslaw.com
 25                                             lucasg@hbsslaw.com
 26                                             danielles@hbsslaw.com
                                                wesleyw@hbsslaw.com
 27

 28
       REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
       SELECTION OF COUNSEL - 10
       Case No.: 2:21-cv-02873-FMO-JPR
       011018-11/1563475 V1
Case 2:21-cv-02873-FMO-JPR Document 66 Filed 06/17/21 Page 13 of 13 Page ID #:1050




  1                                       Steve W. Berman
  2
                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                          1301 Second Avenue, Suite 2000
  3                                       Seattle, WA 98101
  4
                                          Telephone: (206) 623-7292
                                          Facsimile: (206) 623-0594
  5                                       steve@hbsslaw.com
  6
                                          Attorneys for [Proposed] Lead Plaintiff
  7                                       Jose Santacruz
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
       REPLY IFSO MOT. TO CONSOL. REL. ACTIONS, APPOINT LEAD PL., AND APPROVE
       SELECTION OF COUNSEL - 11
       Case No.: 2:21-cv-02873-FMO-JPR
       011018-11/1563475 V1
